             Case 3:13-cv-00408-EMC Document 69 Filed 02/05/19 Page 1 of 3



1    Rene L. Valladares
     Federal Public Defender
2    Nevada Bar No. 11479
     Joanne L. Diamond
3    California Bar No. 298303
     Assistant Federal Public Defender
4    Joanne_Diamond@fd.org
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6    (702) 388-5819 (fax)

7    Attorneys for Petitioner

8                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
9
     RICHARD ALLEN DAVIS,
10                                                Case No. 3:13-cv-00408 EMC
                  Petitioner,
11                                                STATUS REPORT
           v.
12                                                (DEATH PENALTY CASE)
     RON DAVIS, Warden,
13   San Quentin State Prison,

14                Respondent.

15

16         Pursuant to this Court’s Order, Mr. Davis files the instant report on the status

17   of his exhaustion proceedings. ECF No. 44.

18         Since the filing of the last status report, Mr. Davis has continued to conduct

19   informal discovery, largely with state and federal agencies. Mr. Davis’s exhaustion

20   Petition remains pending in the California Supreme Court. Mr. Davis will submit

21   further status reports every ninety days pursuant to the Court’s Order. ECF No. 44.

22   ///

23   ///


     STATUS REPORT                                    Case No. 3:13-cv-00408 EMC
             Case 3:13-cv-00408-EMC Document 69 Filed 02/05/19 Page 2 of 3



1    Mr. Davis’s next status report will be filed on or before May 6, 2019.

2          DATED this 5th day of February, 2019.

3                                                    RENE L. VALLADARES
                                                     Federal Public Defender
4                                                    District Of Nevada

5
                                                     /s/ Joanne L. Diamond
6                                                    Assistant Federal Public Defender

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     STATUS REPORT                               2         Case No. 3:13-cv-00408 EMC
             Case 3:13-cv-00408-EMC Document 69 Filed 02/05/19 Page 3 of 3



1                               CERTIFICATE OF SERVICE

2          Pursuant to Civil LR 5-1(d)(1), I hereby certify that on February 5, 2019, I

3    electronically filed the foregoing document with the U.S. District Court Clerk, for the

4    Northern District of California by using the CM/ECF system. I certify that the

5    following parties or their counsel of record are registered as ECF Filers and that they

6    will be served by the CM/ECF system:

7          Ronald S. Matthias
           Senior Assistant Attorney General
8          Ronald.Matthias@doj.ca.gov

9          Glenn R. Pruden
           Supervising Deputy Attorney General, Primary/Lead Counsel
10         Glenn.Pruden@doj.ca.gov

11         Alice B. Lustre
           Deputy Attorney General, First Co-counsel
12         Alice.Lustre@doj.ca.gov

13

14
                                                     /s/ Richard Chavez
15                                                   An Employee of the
                                                     Federal Public Defender
16                                                   District Of Nevada

17

18

19

20

21

22

23

     STATUS REPORT                               3         Case No. 3:13-cv-00408 EMC
